         Case 3:19-cv-00081-BD Document 20 Filed 05/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JANET SMITH                                                                PLAINTIFF

V.                            CASE NO. 3:19-CV-81-BD

ANDREW SAUL, Commissioner
Social Security Administration                                           DEFENDANT

                                        ORDER

      Plaintiff Janet Smith has moved for an award of attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412. (Doc. No. 17) She seeks fees and expenses in

the amount of $2,079.07. The Commissioner does not object to the requested fees or the

amount of expenses. (Doc. No. 19)

      Because there is no objection to granting attorney’s fees and expenses, Ms.

Smith’s motion is GRANTED. The Commissioner is directed to pay the total sum of

$2,079.07 in fees and expenses, subject to offset if she has outstanding government debt.

      IT IS SO ORDERED this 27th day of May, 2020.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
